SUPERIOR COURT
                                 of the
                          STATE OF DELAWARE
Jeffrey J Clark                                                Kent County Courthouse
Judge                                                                 38 The Green
                                                                     Dover, DE 19901
                                                                Telephone (302)735-2111

                                 February 27, 2017


Sean Motoyoshi, DAG                           William Deely, Esq.
Department of Justice                         Office of the Public Defender
102 West Water Street                         45 The Green - Sykes Building
Dover, DE 19901                               Dover, DE 19901

        RE: State v. Brandon Flowers
            #1610006341

Counsel:

        Before the Court is a motion by Defendant Brandon Flowers (hereinafter “Mr.
Flowers”) seeking dismissal of the State’s case pursuant to Superior Court Criminal
Rule 48(b). Mr. Flowers was charged with stalking on November 21, 2016, and was
incarcerated on that date. Since his waiver of his preliminary hearing on December 9,
2016, the State has not indicted him on this charge and he remains incarcerated.
        Mr. Flowers argues that dismissal is warranted because the State has no valid
reason for failing to indict him until this point in time, and that he has suffered
significant prejudice because he remains incarcerated.      The Defendant cites no
authority, other than Rule 48(b), regarding the appropriateness of dismissal of the
charges. The State argues that he is being simultaneously held on other charges in
Family Court and also a pending violation of probation. The State did not provide a
reason for not indicting him to present, but represented that he would be indicted at the
next cycle in March.
      Dismissal is warranted pursuant to Superior Court Criminal Rule 48(b) if “there
is unnecessary delay in presenting a charge to a grand jury.” Here, the delay is
attributable to the State and there is prejudice to the Defendant based on his
incarceration. The Court does not find at this point, however, that dismissal of the
charge is warranted for this delay. The Defendant cites no case authority in support of
dismissal of pending charges for a two month delay in presenting the matter to the
Grand Jury, even given the defendant’s incarcerated status. At this point, the State
represents that it will seek to indict Mr. Flowers in March. Notably, in balancing the
factors required under Rule 48(b), the State’s continued failure to cite good cause for
the delay coupled with Mr. Flowers incarcerated status, will rapidly become an issue
in this case. Accordingly, Mr. Flowers’ motion is denied, without prejudice, to refile
should an indictment not be returned in March, or as separately appropriate based on
other potential delay in the future.
      IT IS SO ORDERED

                                                Very truly yours,

                                                /s/Jeffrey J Clark
                                                     Judge




                                           2